Citation Nr: 1746605	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-29 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for bilateral plantar fasciitis.  

3.  Entitlement to service connection for shin splints.  

4.  Entitlement to service connection for bilateral metatarsal stress fracture.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service in the Air Force Reserves from April 1993 to July 1993, in the Army National Guard from September 1993 to December 1994, and in the Army from May 1997 to September 2001, from December 2001 to May 2005, and from September 2005 to September 2006.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's appeal previously included a claim of entitlement to a total disability rating based upon individual unemployability (TDIU); however, the Veteran withdrew this claim in March 2016.  As such, it is no longer before the Board on appeal.  38 C.F.R. § 20.204(a) (2016).  


FINDINGS OF FACT

1.  Gastroesophageal reflux disease (GERD) did not have onset during active service and is not otherwise related to active service.  

2.  Bilateral plantar fasciitis did not have onset during active service and is not otherwise related to active service.  

3.  Shin splints did not have onset during active service and are not otherwise related to active service.  

4.  The Veteran has not had any chronic residuals of in-service left metatarsal stress fracture for any period on appeal.  

5.  Right metatarsal stress fracture did not have onset during active service and is not otherwise related to active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for gastroesophageal reflux disease (GERD) have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for shin splints have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria for service connection for bilateral metatarsal stress fracture have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection Claims  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran claims entitlement to service connection for gastroesophageal reflux disease (GERD), bilateral plantar fasciitis, shin splints, and bilateral metatarsal stress fracture.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims.  

Initially, the Board notes that post-service treatment records document a history of GERD and a diagnosis of bilateral plantar fasciitis based upon a December 2010 VA examination.  However, the record does not document that the Veteran has had current shin splints or bilateral metatarsal stress fracture disabilities for any period during the pendency of the Veteran's claim.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  

Service treatment records (STRs) document an October 1990 enlistment examination that showed mild asymptomatic pes planus; however, there was no documented plantar fasciitis and subsequent STRs do not document any complaints, treatment, or diagnosis of bilateral plantar fasciitis.  Additionally, while February and March 1993 STRs document treatment and follow up for a left foot metatarsal stress fracture, subsequent STRs do not document any ongoing residuals or related complaints.  The Board also notes that the Veteran complained of stomach pain and burning in his chest after eating in December 2004 and September 2006; however, such complaints were assessed as heartburn, and STRs do not document any assessment or diagnosis of GERD.  Similarly, STRs do not document any complaints, treatment, or diagnosis of shin splints or right foot metatarsal stress fracture.  

Significantly, there is no probative evidence of a nexus between any of the Veteran's claimed disabilities and his active service.  As noted above, a December 2010 VA examiner diagnosed bilateral plantar fasciitis; however, the examiner did not opine that this condition was etiologically related to the Veteran's active service.  To the extent that the examiner noted that the Veteran's plantar fasciitis could possibly be a secondary condition due to pes planus, which was noted upon entry to active service, the Board notes that such an opinion is speculative in nature, see Tirpak v. Derwinski, 2 Vet. App. 609 (1992); moreover, the Veteran is not currently service-connected for pes planus and secondary service connection is not warranted.  See 38 C.F.R. § 3.310 (2016).  

Indeed, the record in this case is negative for any indication, other than the Veteran's own lay assertions, that his claimed disabilities are associated with his active service.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran asserts a nexus between his claimed conditions and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for gastroesophageal reflux disease (GERD), bilateral plantar fasciitis, shin splints, and bilateral metatarsal stress fracture.  As the preponderance of the probative evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for GERD is denied.  

Service connection for bilateral plantar fasciitis is denied.  

Service connection for shin splints is denied.  

Service connection for bilateral metatarsal stress fracture is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


